Citation Nr: 0922635	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-28 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residual scar from plantar warts removal from the left foot 
prior to November 16, 2007.

2.  Entitlement to a rating in excess of 20 percent for 
residual scar from plantar warts removal from the left foot 
from July 1, 2008.

3.  Entitlement to a separate compensable rating for scars of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1993 to February 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, where the RO continued the 
Veteran's 10 percent rating for residual scar from plantar 
wart removal, left foot.  In an August 2008 rating decision, 
the RO assigned a 20 percent rating for this service-
connected disability from May 24, 2007, and a temporary total 
(100 percent) rating (TTR) based on surgical or other 
treatment necessitating convalescence from November 16, 2007 
through June 30, 2007, with a 20 percent rating restored on 
July 1, 2007.  38 C.F.R. § 4.30 (2008).  In this decision, 
the RO noted that the Veteran's disability was jointly rated 
under Diagnostic Codes 5284 and 7804.  Despite the grant of 
this increased rating, the Veteran has not been awarded the 
highest possible evaluation under Diagnostic Code 5284 for 
the time periods prior to November 16, 2007 and from July 1, 
2007.  As a result, he is presumed to be seeking the maximum 
possible evaluation during those periods and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge at 
the RO; a transcript of the hearing is contained in the 
record.  The Veteran waived RO review of all additional 
evidence added to the claims file after the RO's last 
adjudication, including a January 2009 VA examination.




FINDINGS OF FACT

1.  Prior to November 16, 2007, the Veteran's residual scar 
from plantar wart removal from the left foot more closely 
approximated a moderately severe foot injury.

2.  From July 1, 2007, the Veteran's residual scar from 
plantar wart removal from the left foot more closely 
approximated a moderately severe foot injury.

3.  The Veteran has two tender, superficial scars on his left 
foot.


CONCLUSIONS OF LAW

1.  Prior to November 16, 2007, the criteria for a rating in 
excess of 20 percent for residual scar from plantar wart 
removal from the left foot were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1-4.10, 4.71a, 4.118, Diagnostic Codes 5284, 7800-7804 
(2008).

2.  From July 1, 2007, the criteria for a rating in excess of 
20 percent for residual scar from plantar wart removal from 
the left foot were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, 
4.118, Diagnostic Codes 5284, 7800-7804 (2008).

3.  The criteria for a separate 10 percent rating for scars 
of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.10, 4.14, 4.118, Diagnostic Code 7804 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VA's notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2007 letter, issued prior to the 
decision on appeal, and letters dated in November 2007, and 
March 2008 collectively provided notice regarding 
responsibilities pertaining to the Veteran's increased rating 
claim, to include Dingess/Hartman.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
and evidence to assist the Veteran in substantiating his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  The 
Veteran was further notified that in order to support the 
claim for increased rating, it was necessary to submit 
evidence showing that the disability had worsened in 
severity.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The RO provided the Veteran 
with notice regarding the rating criteria utilized in the 
present case in a June 2008 letter.  The Veteran has been 
made well aware of the requirements for increased evaluations 
pursuant to the applicable diagnostic criteria.  In addition, 
his claim was readjudicated in an August 2008 Statement of 
the Case (SOC) issued in September 2008.  

VA also has made reasonable efforts to obtain relevant 
records adequately identified by the Veteran.  The claims 
file includes the Veteran's service treatment records, post-
service VA treatment records, reports of VA examinations, 
hearing transcript, and statements made by the Veteran and 
his representative, on his behalf.

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Background

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, separate ratings may be assigned for 
separate periods of time based on the facts found.  This 
practice is known as "staged" ratings."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In a June 1998 rating decision, the Veteran was granted 
service connection for plantar warts removed from his left 
foot and assigned an initial noncompensable rating, effective 
February 7, 1998.  The Veteran's disability was rated 
analogous to a scar under Diagnostic Code 7805.  The rating 
remained unchanged until an April 2005 rating decision in 
which the RO assigned a 10 percent rating under Diagnostic 
Code 7804, effective December 1, 2004.  However, in a 
December 2002 rating decision, the RO recharacterized the 
disability as residual scar from plantar wart removal, left 
foot.  The July 2007 rating decision, the subject of this 
appeal, continued the 10 percent rating, the maximum 
allowable for a painful, superficial scar under Diagnostic 
Code 7804.

In February 2008, the Veteran filed claims for service 
connection for hallux valgus of the 5th metatarsal, secondary 
to his service-connected residual scar plantar wart removal, 
and for a TTR for convalescence following surgery on his 
foot.  In a May 2008 rating decision, the RO denied both 
claims.  The Veteran did not appeal that decision.

Though the RO denied the Veteran's February 2008 claims, an 
August 2008 rating decision increased the Veteran's rating 
(for residual scar from plantar warts removal from the left 
foot) to 20 percent, effective May 24, 2007, assigned a TTR 
based on surgical treatment necessitating convalescence, 
effective November 16, 2007, and restored the 20 percent 
rating, effective July 1, 2008.  In this rating decision, the 
RO evaluated the Veteran's left foot disability under both 
Diagnostic Code 5284 (for foot injury) and Diagnostic Code 
7804 (for superficial scars).  In effect, due to the fact 
that the Veteran's February 2008 claims stemmed from the same 
in-service plantar warts, and described the same pain that 
was used to rate the Veteran in prior rating decisions, the 
RO switched from evaluating the disability as a superficial 
scar (which has a maximum 10 percent rating) to evaluating it 
as a foot injury (which has a maximum 30 percent rating).  In 
the analysis to follow, the Board will address both 
diagnostic codes. 

As the Veteran appealed the July 2007 rating decision, the 
issues before the Board are whether the Veteran is entitled 
to a rating in excess of 20 percent prior to November 16, 
2007, and from July 1, 2008.  As noted above, during the 
intervening period of time, the Veteran was rated as 100 
percent disabling for convalescence following surgery, under 
38 C.F.R. § 4.30.

III.  Increased Rating Prior to November 16, 2007

VA treatment records show that a January 2005 podiatrist 
evaluation reflect that the Veteran had had a painful callus 
on the bottom of his left foot since he was in the service 
from about 1996-1997.  The podiatrist noted that the Veteran 
had it removed in service but that it had recurred.  The 
podiatrist diagnosed the Veteran with sub 5th metatarsal 
tyloma (callus).  

The next VA treatment record regarding the Veteran's left 
foot, from April 2007, showed that the Veteran complained of 
chronic foot pain for ten years, which had its onset during 
service.  The Veteran gave a history of plantar wart removal 
in service and complained that he continued to have pain with 
weight bearing.  A May 2007 podiatry consult revealed that 
the Veteran had complaints of painful callus on the bottom of 
his left foot.  The podiatrist found that there was no deep 
callus present but that there was pain on lateral pressure.  
An x-ray showed that the Veteran's left metatarsal head was 
hypertrophic.  The podiatrist's assessment was 5th metatarsal 
head bursitis, bunionette deformity.  He gave the Veteran an 
injection of a corticosteroid and an anti-inflammatory, and 
noted that if the Veteran did not have any improvement he 
would need surgery.

The Veteran was afforded a VA skin examination in conjunction 
with his claim for an increased rating for residuals of a 
scar from plantar wart removal of his left foot in June 2007.  
On physical examination, the Veteran had a 5-mm area under 
his 5th metatarsal where the skin is slightly hypertrophic, 
indicating the site of a prior callus.  The area was tender 
to palpation.  The examiner noted that the Veteran had 
chronic foot pain.  He added that, instead of providing the 
Veteran with a skin examination, his problem was better 
described as a musculoskeletal problem.  The examiner noted 
that the left foot pain the Veteran was experiencing was not 
secondary to the residual scar from the plantar callus 
removal.

An August 2007 podiatry note showed that the Veteran 
complained of pain and tenderness in the left 5th 
metatarsophalangeal joint.  The Veteran presented with a numb 
left 5th toe, pain in the 5th metatarsal head area and 
recurrent skin lesions.  The plan for treatment was 5th 
metatarsal head resection of the left foot with skin lesion 
excision.  X-rays showed bone spurs at the posterior aspect 
of the calcaneus and mild degenerative joint disease.  Also, 
in August 2007, the Veteran presented to the emergency room 
with bilateral foot pain, greater in the left foot.  The 
Veteran had pain to palpation of the left lateral foot with 
thickened skin, but he had no erythema or crepitus.  

A VA treatment record from September 2007 reflects that the 
Veteran had a wart on the bottom of his left foot.  The 
Veteran stated he was due for surgery in November 2007, but 
that he complained of foot pain and requested additional 
treatment for pain, as the Tylenol #3 he was using was 
becoming less effective.  On November 16, 2007, the Veteran 
then had his left 5th metatarsal head resectioned and the 
excision of two plantar warts.

As noted above, when the RO increased the Veteran's rating in 
August 2008, it looked at Diagnostic Codes 7804 and 5284.  
However, Diagnostic Code 7804 provides criteria for a 10 
percent rating, and no higher, and the Veteran is currently 
rated 20 percent prior to November 16, 2007.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  As such the Board's analysis 
will focus on Diagnostic Code 5284.  A 30 percent rating may 
be assigned for other foot injuries which are severe.  When 
moderately severe, a 20 percent evaluation will be assigned.  
A Note indicates that with actual loss of use of the foot, a 
40 percent rating is appropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The words "moderately severe" and 
"severe" are not defined in Diagnostic Code 5284.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decision is 
"equitable and just."  38 C.F.R. § 4.6.

Treatment records show that the Veteran had continued 
complaints regarding pain near the 5th metatarsal head.  This 
pain was treated with anti-inflammatory injections and 
Tylenol #3.  The May 2007 podiatrist diagnosed the Veteran 
with 5th metatarsal bursitis and noted that, if the anti-
inflammatory injections did not help the condition, the 
Veteran would need surgery.  The June 2007 VA examiner noted 
that the site where the Veteran's callus, and pain, occurred 
measured only 5 mm.  In considering the relative size and 
location of the Veteran's complaints of pain, along with 
records indicating that there was no crepitus or edema, the 
Board finds that, the preponderance of the evidence is 
against an increased rating of 30 percent, prior to November 
16, 2007, as the left foot disability did not approximate a 
severe foot injury.  Also, as the Veteran clearly does not 
have loss of use of the foot, a 40 percent is also not 
warranted.

IV.  Increased Rating from July 1, 2008

The Veteran was afforded a VA foot examination in July 2008.  
During the examination, the Veteran complained that the pain 
in his left foot was a 10 on a scale of 1 to 10, prior to his 
November 16, 2007 surgery, but that it was currently a 5 of 
10 in intensity.  The Veteran indicated that he had 
difficulty walking prior to the surgery but that he could 
ambulate with minimal difficulty post-operatively.  The 
examiner noted that the Veteran was treated with orthotics, 
shoe inserts.  The Veteran was released by his surgeon and 
allowed to return to work without restrictions from June 24, 
2008.  The Veteran denied a limitation of the activities of 
daily living and also denied any flare-ups.  The Veteran did 
note that he had difficulty standing or walking for long 
periods of time.  Physical examination noted that there was a 
2-inch by 3-mm scar on the lateral aspect of the left foot at 
the site of the 5th metatarsal.  The scar was well healed 
without adherence to underlying tissue.  On the plantar 
aspect of the left foot, there was a 1-cm by 1-cm circular 
plantar wart.  There was also an obvious bony deformity from 
the previous resection done of the 5th metatarsophalangeal 
joint.  There were no significant corns, calluses or edema 
noted nor was there any instability, weakness, abnormal 
weight-bearing, restricted motion or painful motion.  The 
Veteran had diffuse tenderness to palpation at the site of 
the plantar wart and diffusely along the lateral aspect of 
the foot at the site of the 5th metatarsal.  The examiner 
diagnosed the Veteran with left foot plantar wart and 
epidermal cyst, resolved after removal with metatarsal head 
resection.  The examiner opined that the Veteran's November 
16, 2007 surgery was linked to the plantar wart and 
development of left-sided foot pain that occurred in the 
service.  

An October 2008 podiatry note indicated that the Veteran 
returned to the clinic for severe foot pain on the lateral 
aspect of his left foot and on the plantar aspect of the left 
5th metatarsal stump.  The Veteran returned because he was 
unable to work due to severe pain.  The podiatrist diagnosed 
foot and ankle pain, and suggested treatment that included 
getting wider shoes, a sedentary job, Tylenol #3, and 
moleskin.  An x-ray revealed that the Veteran had 
heterotrophic bone surrounding the 5th metatarsal and mild 
hallux valgus deformity.  

A November 2008 physician's assistant note showed that the 
Veteran was very stressed in the last year due to his foot 
pain, and that the podiatrist had told him that he could no 
longer work 12-hour shifts on his feet the entire time. 

A November 2008 podiatry note for a follow-up on foot pain 
reflected that the Veteran had stopped working and his pain 
had improved.  The podiatrist also sent the Veteran to get 
off-loading custom orthotics.

A December 2008 statement from the Veteran's representative 
indicated that the Veteran felt that his foot problem should 
be rated at least 30 percent, and that he should have a 
separate evaluation for the scar formation on his left foot.

A January 2009 podiatry note showed that the Veteran returned 
to the clinic for continued pain in the left 5th metatarsal 
head area.  Examination showed 1+ edema on the lateral aspect 
of the left foot, normal temperature, and sensitivity to 
touch.  The Veteran was diagnosed with post-operative 
adhesions. 

The Veteran was afforded a VA foot examination in January 
2009.  The Veteran's subjective complaint to the examiner was 
that he had constant severe pain.  The Veteran wore 
corrective shoes with orthotics with poor response.  The 
Veteran was also treated with tramadol with poor response.  
The Veteran is also treated for insulin dependent diabetes 
mellitus.  The Veteran noted that his activities of daily 
living were affected in sleeping, dressing, driving, bathing, 
and toileting.  The Veteran complained of daily severe pain 
that would last all day.  The Veteran indicated that he could 
not stand more than 20 minutes a day or walk more than a few 
yards before flare-ups occur.  Physical examination showed 
that the left foot is without corns, calluses or edema.  
There was no abnormal weight-bearing.  The examiner diagnosed 
left 5th metatarsal osteotomy.

The Veteran testified at a February 2009 hearing that the 
physicians who treated his left foot described his condition 
as severe.  The Veteran also testified that the orthotics he 
had been prescribed did not provide him with any relief from 
the pain.  The Veteran also indicated that he was seeking a 
30 percent rating for his feet plus a 10 percent rating for 
his scars.

As noted above, a 30 percent rating may be assigned for other 
foot injuries which are severe.  When moderately severe, a 20 
percent evaluation will be assigned.  A Note indicates that 
with actual loss of use of the foot, rate as 40 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran has 
continued to receive treatment with orthotics and pain 
medication for his left 5th metatarsal disability.  The July 
2008 VA examination, given soon after the Veteran came off 
convalescence, noted that the Veteran had shown improvement 
in pain and his ability to walk after the surgery.  November 
2008 VA treatment notes reflected that the Veteran was 
working 12-hour standing shifts at a restaurant and that his 
podiatrist suggested that he should find sedentary work to 
ease his pain.  The Veteran stopped working and another 
podiatry note showed he had continued pain improvement.  
During his January 2009 examination, the Veteran indicated he 
could not stand for more than 20 minutes.  Though the Veteran 
has indicated that his physicians described his condition as 
severe, the VA treatment records only show that the Veteran 
complained of severe pain.  The Board notes that his 
treatment post-operatively has consisted mostly of Tylenol #3 
and orthotics, similar to his treatment prior to surgery.  
The Veteran's pain centers around his 5th metatarsal and the 
Veteran did present with 1+ edema in January 2009.  However, 
the VA examiners noted that the Veteran had no instability, 
weakness, abnormal weight-bearing, restricted motion or 
painful motion.  Considering the above, the Board finds that 
the preponderance of the evidence is against an increased 
rating of 30 percent, from July 1, 2008, as the left foot 
disability did not approximate a severe foot injury.  Also, 
as the Veteran clearly does not have loss of use of the foot, 
a 40 percent is also not warranted.

V.  Separate Rating for Scars

It is noted that, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided).  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

The Veteran seeks a separate rating for his scars.  At a 
January 2009 VA scar examination, he had two scars on his 
left foot.  The first, on the left lateral foot along the 5th 
metatarsal, measured 0.2 by 6 cm.  The second scar, located 
on the plantar surface of the distal 5th metatarsal as the 
result of plantar wart removal, measured 2 by 2 cm.  Both 
scars were tender to the touch without adherence to 
underlying tissue.  The scars were stable without elevation 
or depression, both were considered superficial without 
inflammation, edema, or keloid formation.  The color of the 
scars were hypopigmented without distortion of the face, 
induration, inflexibility or limitation of motion caused by 
the scars.

As the January 2009 VA skin examination report revealed that 
the Veteran had two small scars that were tender to the touch 
but does not reflect if this is a finding of the examiner or 
a subjective complaint by the Veteran, the Board will 
conclude that the tenderness emanates from the scar itself.  
The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As noted above, 
a 10 percent rating may be assigned for superficial scars 
that are painful on examination.  38 C.F.R. § 4.114, 
Diagnostic Code 7804.  As such, the Board finds that a 10 
percent rating for superficial scars due to 5th metatarsal 
head resection is warranted from January 9, 2009.

The Veteran does not warrant a higher rating for his scars as 
the scars are not deep and do not result in disfigurement of 
the head, face or limitation of motion.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, and 7802 (2008).

[Parenthetically, the Board notes that the rating criteria 
for skin disorders (scars) were revised once during the 
pendency of this appeal, effective October 23, 2008.  
However, the Board notes that the October 2008 revisions are 
specifically not applicable to pending claims, like the one 
here, unless the claimant indicates that he wants the 
revisions to be applicable to his claim.  Neither the Veteran 
nor his representative has so indicated here.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008).]

VI.  Other Considerations

The Board has also considered whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, under Hart.  However, there are no identifiable 
periods of time since the Veteran's claim for increase was 
filed during which his left foot disability approximated a 
severe foot injury so as to warrant a higher rating, other 
than the already-specified period of convalescence following 
surgery for which a TTR has already been assigned.  
Therefore, "staged ratings" other than those already 
assigned, are inappropriate in this case.

During the February 2009 hearing, the Veteran's 
representative stated that he did not want the Board to look 
at an extraschedular rating for the Veteran, as the Veteran 
was "going through vocational rehabilitation and [they did 
not] want to shut down that door right now."  See 38 C.F.R. 
§ 3.321(b)(1).  Thus, it appears that his representative 
wants to withdraw the issue of an extraschedular rating from 
consideration.  Even so, the Board has considered whether 
possible referral for an extraschedular evaluation is 
warranted.  There is no indication that his foot disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations) for any period 
under consideration.  As noted above, the Veteran was granted 
a TTR following surgery and he is currently going through 
vocational rehabilitation.  The condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Overall, the preponderance of the evidence is against the 
Veteran's claims for a rating in excess of 20 percent for 
residual scar from plantar warts removal from the left foot, 
both prior to November 16, 2007, and from July 1, 2008, and 
must be denied.  In reaching this determination, the Board 
finds that the benefit of the doubt doctrine is not 
applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Prior to November 16, 2007, a rating in excess of 20 percent 
for residual scar from plantar warts removal from the left 
foot is denied.

From July 1, 2008, a rating in excess of 20 percent for 
residual scar from plantar warts removal from the left foot 
is denied.

A separate 10 percent rating for scars of the left foot is 
granted, from January 9, 2009, subject to the governing law 
and regulations pertaining to the payment of monetary 
benefits.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


